Name: 83/641/EEC: Council Decision of 12 December 1983 adopting joint research programmes and programmes for coordinating agricultural research
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-12-22

 Avis juridique important|31983D064183/641/EEC: Council Decision of 12 December 1983 adopting joint research programmes and programmes for coordinating agricultural research Official Journal L 358 , 22/12/1983 P. 0036 - 0040 Spanish special edition: Chapter 03 Volume 29 P. 0157 Portuguese special edition Chapter 03 Volume 29 P. 0157 *****COUNCIL DECISION of 12 December 1983 adopting joint research programmes and programmes for coordinating agricultural research (83/641/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Regulation (EEC) No 1728/74 of 27 June 1974 on the coordination of agricultural research (4) provides for coordination at Community level of national agricultural research activities, in order to contribute towards attaining the objectives of the common agricultural policy; Whereas Article 5 of Regulation (EEC) No 1728/74 provides that the Council is to decide upon specific measures for the coordination of national research activities so as to allow rational organization of means employed, efficient use of results and the orientation of such work towards the aims of the common agricultural policy, as well as for implementation of joint projects designed to second or supplement work undertaken in the Member States in fields which are of particular importance to the Community; Whereas one of the major problems facing agricultural research will be confining the rapidly escalating costs of agricultural inputs by inter alia developing new production, processing and conservation techniques aimed at direct and indirect savings in the utilization of traditional energy sources, and aiming at energy production within the agricultural sector itself; Whereas efforts must continue to ensure the most rational pattern of utilization of the limited natural resources of land, water, climate and manpower engaged in agricultural production in the Community, with particular reference to resource evaluation, soil erosion and degradation, water control, and resource management systems; Whereas numerous areas in the Community are lagging behind others in development, thus accentuating already sharp regional contrasts in economic growth, income and employment opportunities, especially as between the Mediterranean region and other disadvantaged areas and the more advanced parts of the Community; whereas research must play its part in finding solutions to these increasingly serious, structural problems of growing regional disparities; Whereas concern to improve the quality of all food products is increasing and research is needed to elaborate and clarify some of the important problems involved, including not only important aspects of hygiene and residues but also the less tangible questions of consumer taste and preference for foods produced under intensive and extensive systems, as well as the marketing and trade problems associated with end product quality; whereas the over-supply situation in a number of food products justifies major research efforts to locate new outlets; Whereas animal production, in particular meat production, is currently a sector of agriculture in the European Community which is in need of improvement, despite the already considerable national research efforts devoted to beef and veal, pigmeat and sheepmeat; whereas measures must be taken to remove as far as possible obstacles to productive efficiency, including, in particular, reproductive performance in all farm livestock, losses due to diseases, and human health hazards resulting from contact with animal products contaminated by animal pathogens infectious to man and from contact with other residues; whereas increasing attention must be focused on the adverse effects which some systems of animal husbandry might have on animal welfare; Whereas future research in the major crops sector must be able to meet a twin challenge: that of the continuing need for advances in productive efficiency - without creating surpluses - through improvements in yields of the existing varieties, creation of new varieties (e.g. through the application of genetic engineering), improvement in tillage practices, and control of pest and plant diseases, and that of the growing protein deficit at the European level, while production of certain existing surplus products could be usefully replaced by the cultivation of deficit crops and products with currently unexploited potential, such as grass and forage crops, protein and oil-seed crops and special purpose crops; Whereas the framework programme for science and technlogy activities gives particular emphasis to the promotion of agricultural competitiveness and proposes to give greater priority to this area; Whereas this Decision contains an initial series of research projects which are to be carried out within the framework of this general programme; whereas the Commission is to submit further proposals for projects which are important for the agricultural sector; Whereas, in the framework of this Decision, the research programmes will evolve continuously; whereas an examination of their state of progress will be necessary after a period of two years in order to ensure the technical and budgetary adjustment to the needs and orientation of the common agricultural policy, HAS DECIDED AS FOLLOWS: Article 1 1. The common research programmes and the programmes to coordinate research concerning conservation and utilization of agricultural resources, structural problems and improvement of plant and animal productivity, as specified in the Annex, are hereby adopted. 2. The programmes shall run for five years from 1 January 1984. 3. The total resources estimated as necessary for the duration of the programme should be 30 000 000 ECU. The annual appropriations shall be fixed in accordance with the budgetary procedure. 4. On the basis of the first report referred to in Article 4, the Council will review the programmes, including their financial aspects, before 30 April 1986. Article 2 Detailed rules for the application of this Decision concerning in particular the scientific priorities to be observed in the framework of common and coordinated programmes, the criteria for selecting the research centres and institutes invited to collaborate in implementing the scientific measures and in the guidance of programmes while they are being carried out shall be adopted in accordance with the procedure laid down in Article 8 of Regulation (EEC) No 1728/74. The annual breakdown and financial management of the appropriations for the various programmes shall be decided in accordance with the same procedure. Article 3 The Commission shall ensure implementation of the coordination programmes by organizing seminars, conferences, study visits, exchanges of research workers and scientific working meetings and by collecting, analyzing and publishing the results as well as by increasingly availing itself of outside high-level experts. The Commission shall implement the common research programmes by concluding research contracts with research centres and institutes taking part in the specific measures. The Commission may, by means of ad hoc contracts, finance measures for applying the results of the research in the field. Article 4 1. Not later than 31 December 1985, the Commission shall submit to the European Parliament and to the Council a progress report as well as, where necessary, proposals in order to review the programmes as referred to in Article 1 (4). 2. After conclusion of the programmes, not later than 31 July 1989, the Commission shall report to the European Parliament and the Council on the results of the activities carried out under the programmes covered by this Decision and on the use of the funds allocated for these measures. Done at Brussels, 12 December 1983. For the Council The President C. SIMITIS (1) OJ No C 27, 2. 2. 1983, p. 6. (2) OJ No C 242, 12. 9. 1983, p. 124. (3) OJ No C 211, 8. 8. 1983, p. 13. (4) OJ No L 182, 5. 7. 1974, p. 1. ANNEX SPECIFIC MEASURES I. UTILIZATION AND CONSERVATION OF AGRICULTURAL RESOURCES 1. Energy in agriculture The programme will study economies which can be effected in the energy intensive sectors of agriculture. Also, it envisages the possibility of producing and exploiting biomass and agricultural by-products profitable for energy. There are three parts: (a) Indirect economy of energy (fertilizers and plant protection materials) - Optimizing the use of fertilizers (mainly nitrogen), biological nitrogen fixation, organic fertilizers and photosynthesis. - Integrated plant protection. (b) Direct economy of energy (fuel and combustible use) - Tillage practices, working methods and matching machines to the needs of the job. - Making maximum use of energy, in particular solar energy, for protected (glasshouse) crops and for crop drying, etc. (c) Production of energy - The use of crops of economic and industrial interest to produce energy from biomass. - More efficient use of crop by-products. - The socio-economic effects of those crops on the common agricultural policy, and their implications for structures, markets and the environment. 2. Land and water use and management Improved use and conservation of the natural resources of land and water within the Community are the objectives of this programme. Soil degradation, effects of management systems on fertility and the evaluation of land production potential will be considered in conjunction with their effects on energy balance, the environment and socio-economic implications. There are four subdivisions: (a) Degradation and fertility - Soil erosion (in particular, the effect of reafforestation), loss of nutrients (leaching, oxidation and denitrification). - Adverse factors such as soil compaction, poor soil structure, the misuse of agricultural machinery, methods and cropping systems, etc. - Soil microbiological activity. (b) Control and management of water in agriculture Control of excesses, or deficits, of water, environmental and economic effects of modifications. (c) Management systems - Optimal utilization of land and water resources for the production of food and energy crops. - Comparison of low-input farming systems with conventional intensive systems. - Problems related to peri-urban agriculture. (d) Land suitability and resource evaluation - Production potential maps for the principal crops of the European Economic Community. - Computerization of land-use data. - Potential uses of remote sensing. II. STRUCTURAL PROBLEMS 1. Mediterranean agriculture The objective of the programme is to reduce the economic and social disparities that exist between the Mediterranean area and the more advanced parts of the Communities. It is hoped to improve its agriculture through advanced economic and technical developments similar to those in the northern parts. The priorities which are specific to the Mediterranean region are as follows: (a) To remedy deficiencies especially in the following sectors: stock farming in marginal zones (the use of forests as grazing land, to help prevent fires); forests for quick yields (poplar, Douglas fir, tobacco, nuts, plant protein (oil seeds), cereals, seed production, etc. Attention will also be given to solving problems of surplus production (e.g. wine) and encouraging production of medicinal, aromatic and other interesting crops. (b) Attention will be focused on the technical developments needed for protected cropping, out-of-season crops, irrigation, improvement of calcareous soils, diseases of plants and animals, systems of production, and farm structures which allow the most effective use of the results. Improving the techniques of production only will not solve existing problems in many cases. It will, therefore, be necessary in the programmes to associate research with demonstration and application of its results in the field. 2. Other less-favoured regions Other Community regions may feature economic and social imbalances similar to those of the Mediterranean (French overseas departments, west of Ireland). 3. Agro-food Improvement of the quality of agricultural products is the main aim of this programme, which is basically oriented towards human consumption. The methods of production and processing will be examined. While some qualitative aspects, like hygiene, residues, etc., are easy to define and measure, others (e.g. flavours) are more elusive and difficult to control. There will be the following subdivisions: (a) A study of the relationship between the production system and quality, with particular reference to a comparison between intensive and extensive methods. The impact of such practices as use of mineral fertilizers, organic farming, plant protection methods, etc., will be measured. (b) Specific problems of hygiene and control and elimination of residues affecting the market - The importance of hormones, antibiotics, pesticides, heavy metals. - To develop methods for the objective evaluation of quality. (c) Markets and marketing in relation to end-product quality and the preoccupations of consumers. (d) New products and new techniques of utilization of agricultural products will be investigated. III. IMPROVEMENT OF ANIMAL AND PLANT PRODUCTIVITY 1. Animal husbandry The objective of the programme is to examine the actual constraints on efficiency of production such as losses through diseases (including possible new diseases), conditions of animal rearing (including transport and slaughter) and the rate of reproduction of all domestic animals. There are three specific parts: (a) Animal health - Strategic research on important diseases, especially those which may hinder trade. - Immune mechanisms and disease protection. - Development and harmonization of diagnostic methods. - Occurence and economics of disease control. (b) Animal welfare - Social and physical space requirements. - Disturbed behaviour and stress. - Transport of farm animals. - Alternative production systems. (c) Livestock productivity and management - Study of the physiology of reproduction in cattle, pigs and sheep. - Rumen function and feeding standards. - Improvement of biological and economic efficiency. 2. Plant productivity The aim of this programme is increased returns to the farmer, through improving his productivity by more rational use of inputs. The programme will devote particular attention to productions that are in short supply within the Community (e.g. plant protein for animal feed, etc.). There are three subdivisions: (a) Continued plant breeding for improved disease resistance, better quality products and stability of yields. (b) Optimizing agronomic methods and techniques from the point of view of physiological needs of plants. (c) The use of modern methods of biotechnology and tissue culture for crop plant propagation. Particular attention will be given to forage crops, to crops deficit in the Community, crops of particular regional interest, and crops that can be used to produce alternative sources of energy, in line with the emphasis laid by the European Parliament on strengthening research in the field of plant proteins. IV. COORDINATION OF RESEARCH Over and above research currently coordinated at the Community level the programme will institute a register of all current agricultural research programmes in Member States, to be made available to cooperating bodies, in order that: 1. joint research programmes can be developed; 2. duplication can be avoided; 3. Member States may be able to discuss programmes in advance of commencement and draw up necessary priorities.